Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 201941036377 filed in India on 03/08/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Election/Restriction
This application is in condition for allowance except for the presence of claims 10-11 directed to a non-elected invention without traverse.  Accordingly, claims 10-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
cancel claims 10-11.


Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the closest prior art, Kumar, (US 9,094,107), disclose a method in a wireless communication receiver (fig. 4) comprising: receiving a radio frequency signal (207) (col 15, lines 37-40); delaying the RF signal with a set of time delays (215b, 215c, …215N-1) (col 15, lines 48-52); shifting (via multipliers 217) the RF signal with a set of offset frequencies (col 15, lines 52-54); correlating the RF signal after subjecting to said delaying and shifting in time with a reference signal (correlating the signal segments via a symbol estimator after subjecting to the delaying and shifting in time with a reference signal; col 4, lines 41-48).
However, the cited prior art fails to disclose or fairly suggest the method further comprising compressing in time the RF signal with a set of compression factors, correlating the RF signal after subjecting to said delaying, shifting and compressing in time with a reference signal, and selecting a first delay, first offset frequency, and first compression ratio that corresponds to a peak resulting from said correlating, wherein the said first delay, first offset frequency, and first compression ratio representing the difference between the RF signal and the reference signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am - 1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANA N LE/Primary Examiner, Art Unit 2648